Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “an observation laser beam applying step of, after the modified layer forming step, positioning a condensing point of a second laser beam having a power not exceeding a processing threshold value of the wafer and having a wavelength transmissible through the wafer within the wafer or at the top surface of the wafer, and applying the second laser beam from the undersurface side of the wafer while moving the wafer and the condensing point relative to each other in the direction along the planned dividing lines” and “wherein the second laser beam applied to the wafer in the observation laser beam applying step is formed such that a sectional shape of the second laser beam as applied upon the undersurface side of the wafer is not axisymmetric with respect to an axis along the planned dividing lines” as recited in claims 1 and 2.
Yang et al. (PG Pub. No. US 2019/0131193 A1) teaches applying a first laser beam to form modified regions along planned dividing lines (figs. 1-4: laser beam L applied along diving lines S to form modified regions M), and positioning a condensing point of a second laser beam having a power not exceeding a processing threshold value of the wafer and having a wavelength transmissible through the wafer, and applying the second laser beam while moving the wafer and the condensing point relative to each other in the direction along the planned dividing lines (figs. 5-6: second laser beam applied from irradiator 220.  Since the second laser beam does not modify the substrate material, it is implicitly below a threshold value of the wafer and has a wavelength transmissible through the wafer).  However, Yang does not teach the second laser beam is applied from the undersurface side of the wafer, and is silent to the second laser beam not being applied axisymmetric with respect to an axis along the planned dividing lines, as required by claims 1 and 2.
In light of these limitations in the claims (see Applicant’s figs. 6-10  & page 30lines 11-24), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Claims 3-12 depend on claims 1 and 2, and are allowable for implicitly including the allowable subject matter indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894